DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-57, and species PFIP of Bt var. kurstaki (Btk) toxin and species CRIP of ACTX, all without traverse, in the reply filed on 27 June 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-69 are pending; Claims 3-15, 17-19, 22-23, 31-37, 39-40, 43-46, 48-49, 52-57, 59-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 16, 20-21, 24-30, 38, 41-42, 47 and 50-51 are subject to examination on the merits.

Priority
The instant application is a CIP of 16/865,193 filed 01 May 2020, which is a DIV of 15/390,153 (now US Patent 10669319), which is a DIV of 14/383,841 (now US Patent 9567381) which is a 371 of PCT/US2013/030042, which claims benefit of Provisional applications: 61/729,905; 61/698,261; 61/644,212 and 61/608,921 filed 11/26/12, 09/07/12, 05/08/12 and 03/09/12, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 November 2021 nd 27 June 2022 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because it contains nine embedded hyperlinks and/or other form of browser-executable code at paragraphs: 1147 (x2), 1168, 1175, 1185, 1197, 1207 and 1210 (x2). Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable codes; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “DiPel” and “Thuricide”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 2 is objected to because of the following informalities:  said claim is repeated twice, with the status indicator indicating one is “withdrawn” while the other is “original”.  Appropriate correction is required.
Applicant’s should note the following regarding claims 43-46 and status identifiers and correct all that apply.  As indicated in MPEP 714(II)(C)(C): “The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended.”  This is opposed to when a claim is canceled, the text of said claim must not be included.  

Double Patenting #1
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 2 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite ratio of PFIP to CRIP as “about” 5000:1, 1000:1, etc.  However, the term “about” is a relative term which is not defined by the claims and defined in the specification.  Said term can mean one value to one skilled artisan and a completely different value to a different skilled artisan.  Thus, the metes and bounds of the claims are not clear.
Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41-42 recites the limitation "wherein the ratio of BtK toxin to ACTX toxin" in reference to claims 38 and 1.  There is insufficient antecedent basis for this limitation in the claim because claims 38 and 1 only reference CRIP and PFIP peptides but say nothing regarding Btk or ACTX.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 16, 20-21, 24-30, 38, 41-42, 47 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012); See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring products/proteins.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  The claims encompass a huge amount of naturally occurring proteins/toxins together in a single composition, wherein at least one is a Pore Forming Insecticidal Toxin (PFIP) and at least one is a Cysteine Rich Insecticidal Peptide (CRIP).  While the two components of the composition do not necessarily exist together in nature, they both are naturally occurring proteins.  Thus, the analysis shifts to whether or not, when the two naturally occurring products in the claimed composition, results is a markedly different structure or function for the claimed combination as compared to when the proteins exist on their own.  While the specification attempts to establish there is some sort of synergistic effect between DiPel DF (which contains all of: Cry1A, Cry1B, Cry1C and Cry2a toxins – see Raymond et al., 2013, Reference 11, on six page IDS 11/28/2021) and Applicants own spray-dried SEQ ID NO: 652/ hybrid+2-ACTX-Hv1a  (26% by weight - see paragraph 0531) shows significant improvements as compared to when it is just DiPel DF (e.g. Cry1A, Cry1B, Cry1C and Cry2a toxins) and/or hybrid+2-ACTX-Hv1a or peptide Av2, these Examples (2-4) cannot be considered as representative of the rest of the claimed combinations.  There is nothing in the specification to indicate that PFIP and CRIP proteins, that are not fused together, have any functional activity different from that of these proteins on their own.    
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring proteins together in a composition, which do have markedly different functions compared to the counterparts on their own.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product composition.  

Double Patenting #2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 16, 20-21, 24-30, 38, 41-42, 47 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9567381. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.

The following sequence alignment is relevant to the instant rejection.  The top line is SEQ ID NO: 652 from U.S. Patent No. 9567381 (US application 14383841) while the bottom is instant SEQ ID NO: 5 (as in instant claims 28-30, 51), demonstrating they are one and the same peptide.
RESULT 1
US-16-865-287A-5

  Query Match             100.0%;  Score 244;  DB 1;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

652          1 GSQYCVPVDQPCSLNTQPCCDDATCTQERNENGHTVYYCRA 41
               |||||||||||||||||||||||||||||||||||||||||
Sq5          1 GSQYCVPVDQPCSLNTQPCCDDATCTQERNENGHTVYYCRA 41

	The instant claims in their broadest are drawn to a mixture comprising two types of insecticidal peptides, wherein the first type is a Pore Forming Insecticidal Protein (PFIP) and the second type is a Cysteine Rich Insecticidal Protein (CRIP), with the proviso the PFIP and CRIP are not fused together.  Dependent claims, recite wherein the PFIP is a B. thuringiensis spp. Kurstaki toxin (Btk toxin) (instant claims 16, 20-21) and wherein the CRIP is an ACTX peptide such as U+2-ACTX-Hv1a, e.g. SEQ ID NO: 5 (instant claims 50 and 51, for example).
	The claims to the ‘381 patent in their broadest are drawn to a composition comprising two types of insecticidal peptides wherein one type of insecticidal peptide is a Pore Forming Insecticidal Protein (PFIP), and the other type of insecticidal peptide is a Cysteine Rich Insecticidal Peptide (CRIP) wherein said CRIP is an artificial Inhibitor Cysteine Knot (ICK) motif peptide, wherein said ICK peptide is selected from one or any combination of the group of peptides comprising: SEQ ID NO: 650, SEQ ID NO: 651 and SEQ ID NO: 652, and said PFIP is selected from any combination of known Bt toxic peptides.  Dependent claims recite that the known Bt toxic peptide is for example, Cry1A, Cry1B, Cry1C and Cry2A from B. thuringiensis spp. kurstaki (e.g. a Btk toxin)
	Thus, the difference between the two sets of claims in their broadest is the instant claims are broader in scope.  However, there is little difference between the scope of the both sets of claims when taking into consideration the dependent claims.  This is because each ultimately requires a Btk toxin and an ACTX toxin such as SEQ ID NO: 652 in the ‘381 patent, which is 100% identical to instant SEQ ID NO: 5 in instant dependent claims 30 and 51 (See alignment above).  
	As such, said claims overlap in scope to be obvious variations of one another.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 16, 20-21, 24-30, 38, 41-42, 47 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims in their broadest are drawn to a mixture comprising two types of insecticidal peptides, wherein the first type is a Pore Forming Insecticidal Protein (PFIP) and the second type is a Cysteine Rich Insecticidal Protein (CRIP), with the proviso the PFIP and CRIP are not fused together.  
PFIP’s and CRIP’s make-up an enormous genus, each, of toxic peptides and can be from a huge variety of sources.  This huge, variable and unpredictable genus of polypeptide/peptide combinations which further comprise mutants and variants thereof.  The specification, however, only describes Bti toxins (AQUABAC®) in combination with SEQ ID NO: 5/ hybrid+2-ACTX-Hv1a; Btk toxin (BIOTEC PLUSTM/Bt EVB-113-19 strain) in combination with γCNTX-Pn1a/SEQ ID NO: 1778; Btk toxin (BIOTEC PLUSTM/Bt EVB-113-19 strain) in combination with Av3 variant polypeptide/SEQ ID NO: 1772 or Btt toxin (NOVODERM®) in combination with SEQ ID NO: 5/ hybrid+2-ACTX-Hv1a – Examples 1-4.  These, however, are not deemed representative of said large and variable genus in terms of structure and/or function of the claimed composition.  The enormous possibibility of combinations is not adequately described by said combinations because, for example, there an enormous number of Bt subspecies and therefor toxin peptides.  Likewise, CRIP’s can be from numerous various spider species or other species (scorpions, etc), each of which produce hundreds if not thousands of different types of toxin peptides.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
In addition, in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010), the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (Fed. Circ. 1997) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 38 and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barton & Miller (hereafter, Barton; EP 0431829 – June, 1991).
Barton teaches a plant comprising a mixture of two insecticidal toxins, one a cysteine rich insecticidal toxin from spiders, such as, agatoxin IV (AgaIV) which comprises eight cysteines and the other toxin comprising a Bacillus thuringiensis delta-endo toxin – See Example 4 and claims 1-3, 7-8. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        02 September 2022